      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 1 of 13




 1   MICHAEL A. KELLY, State Bar No. 71460
      MKelly@WalkupLawOffice.com
 2   RICHARD H. SCHOENBERGER, State Bar No. 122190
      RSchoenberger@WalkupLawOffice.com
 3   MATTHEW D. DAVIS, State Bar No. 141986
      MDavis@WalkupLawOffice.com
 4   JADE SMITH-WILLIAMS, State Bar No. 318915
      JSmithWilliams@WalkupLawOffice.com
 5   WALKUP, MELODIA, KELLY & SCHOENBERGER
     650 California Street
 6   San Francisco, CA 94108
     Telephone: 415-889-2919
 7   Facsimile: 415-391-6965

 8   [additional counsel listed on next page]

 9                                UNITED STATES DISTRICT COURT

10                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

11   HASTINGS COLLEGE OF THE LAW, a                   Case No. 4:20-cv-03033-JST
       public trust and institution of higher
12     education duly organized under the laws        NOTICE OF MOTION AND MOTION OF
       and the Constitution of the State of           PLAINTIFFS TO DISMISS AND/OR TO
13     California;                                    STRIKE PORTIONS OF INTERVENORS’
     FALLON VICTORIA, an individual;                  AMENDED COMPLAINT;
14   RENE DENIS, an individual;                       MEMORANDUM IN SUPPORT
     TENDERLOIN MERCHANTS AND                         THEREOF
15     PROPERTY ASSOCIATION, a business
       association;                                   Hearing
16   RANDY HUGHES, an individual; and                 Date:   September 23, 2020
     KRISTEN VILLALOBOS, an individual;               Time: 2:00 p.m.
17                                                    Ctrm.: 6, 2nd Floor
                    Plaintiffs,
18                                                    Hon. Jon S. Tigar
            v.
19
     CITY AND COUNTY OF SAN
20      FRANCISCO, a municipal entity,

21                  Defendant.

22

23

24

25

26

27

28


     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.       Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 2 of 13




 1   ALAN A. GREENBERG, State Bar No. 150827
      AGreenberg@GGTrialLaw.com
 2   WAYNE R. GROSS, State Bar No. 138828
      WGross@GGTrialLaw.com
 3   DEBORAH S. MALLGRAVE, State Bar No. 198603
      DMallgrave@GGTrialLaw.com
 4   GREENBERG GROSS LLP
     601 South Figueroa Street, 30th Floor
 5   Los Angeles, CA 90017
     Telephone: 213-334-7000
 6   Facsimile: 213-334-7001

 7   SHANIN SPECTER (admitted pro hac vice)
      shanin.specter@klinespecter.com
 8   PHILIP M. PASQUARELLO (admitted pro hac vice)
      philip.pasquarello@klinespecter.com
 9   KLINE & SPECTER, P.C.
     1525 Locust Street
10   Philadelphia, PA 19102
     Telephone: 215-772-1000
11   Facsimile: 215-772-1359

12   Attorneys for All Plaintiffs

13   JOHN K. DIPAOLO, State Bar No. 321942
      dipaolojohn@uchastings.edu
14   General Counsel
     Secretary to the Board of Directors
15   LAURA M. WILSON-YOUNGBLOOD, State Bar No. 330892
      wilsonyoungbloodl@uchastings.edu
16   Associate General Counsel
     Hastings College of the Law
17   200 McAllister Street
     San Francisco, CA 94102
18   Telephone: 415-565-4787
     Facsimile: 415-565-4825
19
     Attorneys for Plaintiff HASTINGS COLLEGE OF THE LAW
20

21

22

23

24

25

26

27

28


     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.   Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 3 of 13




 1                             NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on September 23, 2020, at 2:00 p.m., or as soon

 3   thereafter as counsel may be heard, in Courtroom 6 of the above-captioned Court, which is

 4   located at 1301 Clay Street, 2nd Floor, Oakland, California 94612, Plaintiffs HASTINGS

 5   COLLEGE OF THE LAW, FALLON VICTORIA, RENE DENIS, TENDERLOIN

 6   MERCHANTS AND PROPERTY ASSOCIATION, RANDY HUGHES, AND KRISTEN

 7   VILLALOBOS (collectively, “Plaintiffs”) will, and hereby do, move the Court, pursuant to

 8   Rules 12(b) and 12(f) of the Federal Rules of Civil Procedure, for an Order dismissing and/or

 9   striking portions of the Amended Complaint filed by Intervenors HOSPITALITY HOUSE,

10   the COALITION ON HOMELESSNESS, and FAITHFUL FOOLS (collectively,

11   “Intervenors”).

12          PLEASE TAKE FURTHER NOTICE that Plaintiffs’ instant Motion is supported

13   by the Memorandum of Points and Authorities set forth below; any Reply Brief in support of

14   this Motion and accompanying papers that Plaintiff may subsequently file; the [Proposed]

15   Order granting this Motion lodged concurrently herewith; the pleadings and other papers of

16   record in this action; any documents and other information of which this Court may take

17   judicial notice; and the argument of counsel at the hearing (if any) on this Motion.

18                                         WALKUP, MELODIA, KELLY & SCHOENBERGER
                                           GREENBERG GROSS LLP
19                                         KLINE & SPECTER, P.C.

20

21   Dated: August 18, 2020                    By: /S/ Matthew D. Davis
                                                  Michael A. Kelly
22                                                Richard H. Schoenberger
                                                  Matthew D. Davis
23                                                Jade Smith-Williams
                                                  Alan A. Greenberg
24                                                Wayne R. Gross
                                                  Deborah S. Mallgrave
25                                                Shanin Specter
                                                  Philip M. Pasquarello
26                                                John K. DiPaolo
                                                  Laura M. Wilson-Youngblood
27                                             Attorneys for Plaintiffs HASTINGS COLLEGE OF
                                               THE LAW; FALLON VICTORIA; RENE DENIS;
28                                             TENDERLOIN MERCHANTS AND BUSINESS

                                                   -1-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.          Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 4 of 13




 1                                           OWNERS ASSOCIATION; RANDY HUGHES;
                                             and KRISTEN VILLALOBOS
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.   Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 5 of 13




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                         I. INTRODUCTION

 3           On June 9, 2020, HOSPITALITY HOUSE, COALITION ON HOMELESSNESS,

 4   and FAITHFUL FOOLS (hereinafter “Intervenors”) filed a Motion to Intervene [Dkt. No. 43]

 5   in the above-captioned matter. Thereafter, on June 12, 2020, Plaintiffs and Defendant CITY

 6   AND COUNTY OF SAN FRANCISCO (“Defendant” or the “City”) filed a Stipulated

 7   Injunction [Dkt. No. 51] for this Court’s consideration. On June 30, 2020, this Court granted

 8   Plaintiffs’ and Defendant’s proposed Stipulated Injunction [Dkt. No. 71], which stayed

 9   Plaintiffs’ claims. On the same day, this Court granted Intervenors’ Motion to Intervene

10   [Dkt. No. 69] and directed Intervenors to file their Complaint within seven days. Intervenors

11   filed their initial Complaint [Dkt. No. 74] on July 7, 2020. Intervenors filed an Amended and

12   Supplemental Complaint in Intervention for Declaratory and Injunctive Relief (the “Amended

13   Complaint”) [Dkt. No. 80] three weeks later, on July 28, 2020. Plaintiffs now make this

14   Motion to Dismiss and/or Strike portions of Intervenors’ Amended Complaint that are related

15   to Plaintiffs’ claims.

16           In their Amended Complaint, Intervenors are critical of, and express distaste for,

17   certain of Plaintiffs’ claims, describing them as vague, inadequately pled, and potentially

18   violative of unhoused Tenderloin residents. (Am. Compl. at ¶¶ 167-93.) As it relates to the

19   Stipulated Injunction, Intervenors allege in their Amended Complaint that “in implementing

20   the Stipulated Injunction and carrying out its policies and practices as described herein, the

21   City has used criteria and methods of administration that have the effect of subjecting

22   qualified individuals with disabilities to discrimination based on disability,” and thus violate

23   the Americans with Disabilities Act (hereinafter “ADA”). (Id. at ¶¶ 207-08.) Similarly, the

24   Intervenors assert that “[t]he City’s implementation of the Stipulated Injunction has used its

25   federal funds in a manner that discriminates against people with disabilities in violation of

26   section 504 of the Rehabilitation Act.” (Id. at ¶ 216.) Finally, Intervenors ask this Court for

27   relief in the following forms:

28                   a.       Assert jurisdiction over Intervenors’ claims;

                                                   -3-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.            Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 6 of 13




 1                 b.      Reject Plaintiffs’ First, Second Third, Fourth, Fifth, Eighth,

 2          Ninth, Tenth, Twelfth, and Thirteenth Causes of Action, and deny relief

 3          under those claims;

 4                  c.     Issue injunctive relief to compel Defendant to ensure that

 5          unhoused persons with disabilities are not excluded from participation in or

 6          denied the benefits of the services, programs, or activities, or subjected to

 7          discrimination;

 8                  d.     Issue injunctive relief compelling Defendant to provide

 9          meaningful access to federal and state-funded programs for unhoused persons

10          with disabilities under Section 504 of the Rehabilitation Act of 1973;

11                  e.     Issue a declaratory judgment that the City must not engage in

12          seizure of unhoused persons’ property that violates their Fourth or Fourteenth

13          Amendment Rights;

14                  f.     Issue a declaratory judgment that the City must not violate

15          unhoused persons’ Eighth Amendment rights by taking action that

16          criminalizes their homeless status;

17                  g.     Award reasonable costs and expenses incurred in the

18          prosecution of this action, including reasonable attorneys' fees and costs under

19          42 U.S.C. §§ 1988 and 1920; and

20                  h.     Grant any and such other and further relief as the Court may

21          deem just and proper.

22   (Id. at 39-40 (emphasis added).)

23          Plaintiffs now file the instant motion to dismiss and/or strike the following paragraphs

24   from Intervenors’ Amended Complaint related to Plaintiffs’ claims:

25   ●      ¶¶ 167-173, wherein Intervenors allege that Plaintiffs’ constitutional claims, or

26          Plaintiffs’ First, Second, Third, Fourth, Twelfth, and Thirteenth causes of action are

27          vague and fail adequately to state claims;

28   ///

                                                   -4-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.          Case No. 4:20-cv-03033-JST
         Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 7 of 13




 1   ●        ¶¶ 174-180, wherein Intervenors allege that Plaintiffs’ disability claims, or Plaintiffs’

 2            Sixth, Seventh, and Fourteenth causes of action “fail to protect the constitutional

 3            rights of unhoused Tenderloin residents”;

 4   ●        ¶¶ 181-184, wherein Intervenors allege that Plaintiffs’ negligence and nuisance

 5            claims, or Plaintiffs’ Eighth, Ninth, and Tenth causes of action fail adequately to state

 6            claims; and

 7   ●        Subparagraph b of Intervenors’ Request for Relief, wherein they request that this

 8            Court “[r]eject Plaintiffs’ First, Second Third, Fourth, Fifth, Eighth, Ninth, Tenth,

 9            Twelfth, and Thirteenth Causes of Action, and deny relief under those claims.”

10            For the reasons set forth more fully below, this Court should grant Plaintiffs’ Motion

11   to Dismiss and/or Strike the above-referenced paragraphs of Intervenors’ Amended

12   Complaint pursuant to Rule 12 of the Federal Rules of Civil Procedure because there is no

13   case or controversy establishing jurisdiction in this Court, Intervenors lack standing, and

14   Intervenors’ Amended Complaint fails to state a claim or defense. 1

15   ///

16   ///

17   ///

18
     1
19            As this Court noted when it granted Intervenors’ Motion for Intervention, with each
     proposed alteration to the original parties’ agreement comes “the possibility that modification
20   [will] ‘unravel’ the original settlement.” Empire Blue Cross & Blue Shield v. Janet
     Greeson’s a Place for Us, Inc., 62 F.3d 1220 (9th Cir. 1995). Further, “[w]hile an intervenor
21   is entitled to present evidence and have its objections heard at the hearings on whether to
     approve a consent decree, it does not have power to block the decree merely by withholding
22
     its consent.” Local No. 93, Int’l Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501, 529
23   (1986). This Court’s order granting intervention explicitly states that “[g]iven the ‘urgent,
     dangerous and unprecedented conditions’ that the Stipulated Injunction seeks to improve, the
24   Court will not freeze the status quo or delay the agreement between the original parties to the
     lawsuit to accommodate the intervenors.” (Order Granting Motion to Intervene [Dkt. No. 69]
25   at 7 (citing the City’s Statement of No Position on Motion for Intervention [Dkt. No. 63] at
26   2).) Yet, Intervenors seek to unravel the Stipulated Injunction by asking this Court to reject
     or dismiss 10 of Plaintiffs’ 14 claims. This type of obstructive conduct is explicitly precluded
27   by Local No. 93, 478 U.S. at 529. Rejecting 10 out of Plaintiffs’ 14 claims this would
     materially disturb the foundation on which the Stipulated Injunction was formed, and
28   Intervenors’ attempts to do so should be rejected.

                                                   -5-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.             Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 8 of 13




 1                                    II. QUESTION PRESENTED

 2           Should this Court grant Plaintiffs’ Motion to Dismiss and/or Strike Intervenors’

 3   claims against Plaintiffs set forth in ¶¶ 167-184 of Intervenors’ Amended Complaint and in

 4   subparagraph b of their Request for Relief pursuant to Rule 12 because:

 5           1.      This Court lacks jurisdiction over Intervenors’ claims under Article III of the

 6                   United States Constitution because there is no pending case or controversy and

 7                   thus Intervenors’ claims are moot;

 8           2.      This Court lacks jurisdiction over Intervenors’ claims because Intervenors lack

 9                   standing; and

10           3.      Intervenors’ Amended Complaint fails to state a claim or defense against

11                   Plaintiffs upon which relief can be granted?

12           Suggested Answer:       Yes.

13                                      III. LEGAL STANDARD

14           Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a motion to dismiss

15   must be granted where the court lacks subject matter jurisdiction. The United States

16   Constitution limits the jurisdiction of federal courts to cases and controversies. U.S. Const.

17   art. III, § 2, cl. 1. The Supreme Court of the United States has “interpreted this requirement

18   to demand that “an actual controversy . . . be extant at all stages of review, not merely at the

19   time the complaint is filed.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016).

20   “The term ‘controversies,’ if distinguishable at all from ‘cases,’ is so in that it is less

21   comprehensive than the latter, and includes only suits of a civil nature.” Aetna Life Ins. Co.

22   of Hartford, Conn. v. Haworth, 300 U.S. 227, 239 (1937). “A justiciable controversy is thus

23   distinguished from a difference or dispute of a hypothetical or abstract character; from one

24   that is academic or moot.” Id. at 240. The settlement of an individual claim typically moots

25   any issues associated with it. United Airlines, Inc. v. McDonald, 432 U.S. 385, 400 (1977)

26   (Powell, J. dissenting on different grounds) (citing 13 C. Wright, A. Miller, & E. Cooper,

27   FEDERAL PRACTICE AND PROCEDURE § 3533 (1975)).

28   ///

                                                   -6-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.              Case No. 4:20-cv-03033-JST
      Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 9 of 13




 1           Essential to the cases and controversies doctrine is the requirement that a party

 2   asserting a claim have standing to assert the claim. See, e.g., Lujan v. Defs. of Wildlife, 504

 3   U.S. 555, 560 (1992). “Standing represents a jurisdictional requirement which remains open

 4   to review at all stages of the litigation.” National Organization for Women, Inc., v. Scheidler,

 5   510 U.S. 249, 255 (1994). An intervenor of right must demonstrate Article III standing when

 6   he or she seeks additional relief beyond that the plaintiff requests. Town of Chester, N.Y. v.

 7   Laroe Estates, Inc., 137 S. Ct. 1645, 1647 (2017). “For all relief sought, there must be a

 8   litigant with standing, whether that litigant joins the lawsuit as a plaintiff, a co-plaintiff, or an

 9   intervenor of right.” Id. at 1647.

10           To establish standing, an intervenor invoking federal jurisdiction bears the burden of

11   establishing (1) an injury in fact; (2) fairly traceable to the challenged conduct of the party

12   against which it brings the claim(s); and (3) that is likely to be redressed by a favorable

13   judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1543 (2016) (citing Lujan, 504

14   U.S. at 560-61).

15           The injury-in-fact condition requires a party to demonstrate that he or she has suffered

16   “an invasion of a legally protected interest” that is “concrete and particularized” and “actual

17   or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1543 (quoting Lujan,

18   504 U.S. at 560). A “concrete” injury must be “de facto”; that is, it must actually exist. Id. at

19   1548 (citing Black’s Law Dictionary 479 (9th. ed. 2009)). The redressability prong of

20   standing requires that it be “likely” rather than “speculative” that a favorable judicial decision

21   will provide redress. Lujan, 504 U.S. at 560. The causation and redressability prongs of

22   constitutional standing requires that a party demonstrate, where certain conduct caused a

23   claimed injury, preventing such conduct will provide redress for that injury. 33 Charles Alan

24   Wright & Arthur Miller, FEDERAL PRACTICE AND PROCEDURE § 8342 (2d ed.).

25           Similarly, pursuant to Rule 12(b)(6), a motion to dismiss must be granted when a

26   party fails to state a claim upon which relief can be granted. A pleading properly states a

27   claim for relief when it contains a short and plain statement of the grounds for the court’s

28   jurisdiction, notice of the claim for relief, and notice of the grounds of the claim for relief.

                                                   -7-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.              Case No. 4:20-cv-03033-JST
     Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 10 of 13




 1   Fed. R. Civ. P. 8(a). Further, a complaint must plead sufficient facts, which are accepted as

 2   true, in support of its claim. Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009). To survive a

 3   motion to dismiss, the proponent must show that it has made plausible factual allegations in

 4   support of its claim, and it must contain more than mere labels and conclusions. Bell Atlantic

 5   Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 6          Pursuant to Rule 12(f), “[t]he court may strike from a pleading an insufficient defense

 7   or any redundant, immaterial, impertinent, or scandalous matter. The court may act: (1) on

 8   its own; or (2) on motion made by a party either before responding to the pleading or, if a

 9   response is not allowed, within 21 days after being served with the pleading.”

10   Fed. R. Civ. P. 12(f). “The purpose of a Rule 12(f) motion is to avoid spending time and

11   money litigating spurious issues.” Reed v. Avis Budget Grp., No. C 09-01480 CW, 2009 WL

12   1299122, at *1 (N.D. Cal. May 11, 2009). “Decisions to grant motions to strike lie within the

13   discretion of the court.” Id.

14                                          IV. ARGUMENT

15   A.     This Court Should Dismiss Intervenors’ Claims and Defenses Against Plaintiffs

16          Because This Court Lacks Jurisdiction.

17          1.      This Court lacks subject matter jurisdiction over Intervenors’ claims and

18                  defenses against Plaintiffs because there is no case or controversy.

19          Intervenors assert that certain of Plaintiffs’ claims are vague, fail to state a claim upon

20   which relief can be granted, and thus should be rejected. In asking this Court to “reject” 10 of

21   Plaintiffs’ claims, Intervenors seek a solution that is not justiciable. Pursuant to the

22   Stipulated Injunction, Plaintiffs’ claims against the City and County of San Francisco are

23   stayed while the City and County of San Francisco are implementing the terms of the

24   Stipulated Injunction in good faith and until the Board of Supervisors votes to approve the

25   Stipulated Injunction. (Stipulated Injunction [Dkt. No. 51] at 5.) Such a settlement moots

26   Intervenors’ claims against Plaintiffs. As such, Plaintiffs currently have no claims pending

27   against the City and County of San Francisco; this Court has no jurisdiction over Intervenors’

28   requests for hypothetical relief to “reject” certain of Plaintiffs’ claims because there are no

                                                   -8-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.            Case No. 4:20-cv-03033-JST
     Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 11 of 13




 1   claims to reject. Thus, because there is no case or controversy before this Court relating to

 2   Plaintiffs’ stayed claims against the City and County of San Francisco, Intervenors’ claims

 3   against Plaintiffs are moot and must be dismissed and/or stricken.

 4           2.      This Court lacks subject matter jurisdiction over Intervenors’ claims and

 5                   defenses against Plaintiffs because Intervenors lack standing.

 6           Intervenors cannot meet their burden of establishing standing in this matter.

 7   Intervenors argue that the Stipulated Injunction agreed to by Plaintiffs and the City, and

 8   approved by this Court, will result in violations of their clients’ constitutional rights. As a

 9   threshold matter, many of the injuries Intervenors describe are anticipatory and hypothetical

10   injuries. For example, Intervenors claim that Plaintiffs’ constitutional claims “could have

11   very real impacts on the property rights of unhoused persons, including violation of their

12   rights under the Fourth and Fourteenth Amendments.” (Am. Compl. at ¶ 173.) Similarly, as it

13   relates to Plaintiffs’ Disability Discrimination claims, Intervenors assert that “Plaintiffs alone

14   cannot define disability rights within the Tenderloin . . . Plaintiffs fail to assert or protect the

15   constitutional rights of unhoused Tenderloin residents.” (Id. at ¶ 179.) Such conjectural or

16   hypothetical injuries as described throughout Intervenors’ Amended Complaint are not

17   sufficiently concrete to aver injury in fact to establish standing.

18           Further, Intervenors fail to demonstrate that any injuries they suffer, even those that

19   are hypothetical and anticipatory, are traceable to Plaintiffs’ claims or were caused by

20   Plaintiffs. Intervenors assert that Plaintiffs’ currently stayed lawsuit is aimed at violating the

21   rights of unhoused Tenderloin residents. Such an assertion is, at best, conclusory, misguided,

22   and speculative. In fact, when granting Intervenors’ Motion to Intervene, this Court noted as

23   much, stating that “[p]roposed Intervenors do not identify any provision of the Stipulated

24   Injunction that is unlawful or would violate the rights of unhoused persons.” (Order Granting

25   Motion to Intervene [Dkt. No. 69] at 6.) Contrary to Intervenors’ speculation regarding

26   Plaintiffs’ intentions, Plaintiffs and the City included in their Stipulation Injunction that “[a]ll

27   parties shall respect the legal rights of the unhoused of the Tenderloin in all manners,

28   including in relation to relocating and removing the unhoused, the tents, the other encamping

                                                   -9-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.               Case No. 4:20-cv-03033-JST
     Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 12 of 13




 1   materials and other personal property.” (Stipulated Injunction [Dkt. No. 51] at 6.) As such,

 2   Intervenors have not established, and cannot establish, causation and redressability, as

 3   “rejecting” certain of Plaintiffs’ claims and/or attempting to vacate the Stipulated Injunction

 4   will provide no redress for Intervenors’ claimed speculative injuries. To the contrary, as this

 5   Court noted in granting Intervenors’ Motion, the Stipulated Injunction settling Plaintiffs’

 6   claims does not violate the rights of the unhoused. Thus, Intervenors have no standing here,

 7   and their claims must be dismissed and/or stricken.

 8   B.      This Court Should Dismiss Intervenors’ Claims and Defenses Against Plaintiffs

 9           Because They Fail Adequately to State a Claim or Defense.

10           As a threshold matter, Intervenors cannot assert a claim or defense with respect to

11   Plaintiffs’ claims because Plaintiffs have no claims remaining against the City. When this

12   Court granted the Stipulated Injunction proposed by Plaintiffs and the City, Plaintiffs’ claims

13   were stayed, pending approval of the Stipulated Injunction by the Board of Supervisors.

14   (Stipulated Injunction [Dkt. No. 51] at 5.)

15           Even assuming Intervenors can assert a claim or defense with respect to Plaintiffs’

16   claims against the City, which they cannot because Plaintiffs have no pending claims,

17   Intervenors nonetheless do not state a plausible claim for relief against Plaintiffs. Intervenors

18   devote the overwhelming majority of their Amended Complaint to criticizing the City’s

19   response to the crisis in the Tenderloin. However, Intervenors only lodge threadbare

20   allegations and make conclusory statements that Plaintiffs’ claims are not “adequately stated”

21   and are “vague and unsupported assertions” without any factual basis for such assertions.

22   (See generally Am. Compl. at ¶¶ 167-198.)

23           First, this Court approved the Stipulated Injunction providing relief to Plaintiffs with

24   respect to the same claims Intervenors seek to undermine. Further, in granting intervention,

25   this Court rejected Intervenors’ assertion that Plaintiffs’ currently stayed claims violate the

26   rights of the unhoused. (Order Granting Motion to Intervene [Dkt. No. 69] at 6.) Intervenors

27   do not allege any factual allegations, let alone facts that raise establish a right to relief above a

28   speculative level, as required under Twombly to warrant “rejection” or dismissal of Plaintiffs’

                                                   -10-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.              Case No. 4:20-cv-03033-JST
     Case 4:20-cv-03033-JST Document 83 Filed 08/18/20 Page 13 of 13




 1   claims besides baldly asserting that they are vague and/or fail to state a claim upon which

 2   relief can be granted. Although Intervenors express dissatisfaction with Plaintiffs’ lawsuit

 3   and the Stipulated Injunction, they have failed to state a claim or defense with respect to

 4   Plaintiffs’ currently stayed claims. Thus, Plaintiffs’ motion to dismiss and/or strike

 5   Intervenors’ claims must be granted.

 6                                          V. CONCLUSION

 7          For the foregoing reasons, this Court should grant Plaintiffs’ Motion to Dismiss and

 8   Strike Intervenors’ claims against Plaintiffs pursuant to Rule 12 of the Federal Rules of Civil

 9   Procedure and should deny Intervenors’ claims for relief with respect to Plaintiffs’ claims.

10                                          WALKUP, MELODIA, KELLY & SCHOENBERGER
                                            GREENBERG GROSS LLP
11                                          KLINE & SPECTER, P.C.

12

13   Dated: August 18, 2020                    By: /S/ Matthew D. Davis
                                                  Michael A. Kelly
14                                                Richard H. Schoenberger
                                                  Matthew D. Davis
15                                                Jade Smith-Williams
                                                  Alan A. Greenberg
16                                                Wayne R. Gross
                                                  Deborah S. Mallgrave
17                                                Shanin Specter
                                                  Philip M. Pasquarello
18                                                John K. DiPaolo
                                                  Laura M. Wilson-Youngblood
19                                             Attorneys for Plaintiffs HASTINGS COLLEGE OF
                                               THE LAW; FALLON VICTORIA; RENE DENIS;
20                                             TENDERLOIN MERCHANTS AND BUSINESS
                                               OWNERS ASSOCIATION; RANDY HUGHES;
21                                             and KRISTEN VILLALOBOS

22

23

24

25

26

27

28

                                                   -11-
     Pls.’ Mot. to Dismiss or Strike Intervenors’ Am. Compl.           Case No. 4:20-cv-03033-JST
